
	
		II
		110th CONGRESS
		2d Session
		S. 3707
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2008
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To recruit, train, and support principals for high-need
		  schools who are effective in improving student academic achievement.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Principal Recruitment
			 Act.
		2.National
			 principal recruitment program
			(a)Program
			 authorizationPart A of title II of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6601 et seq.) is amended by adding at the end
			 the following:
				
					6National
				Principal Recruitment Program
						2161.National
				principal recruitment program
							(a)PurposeThe
				purpose of this section is to recruit, train, and support principals for
				high-need schools who are effective in improving student academic
				achievement.
							(b)DefinitionsIn
				this section:
								(1)Eligible
				granteeThe term eligible grantee means a
				partnership—
									(A)consisting of a
				nonprofit organization working with a research organization and local
				educational agencies in States and regions across the Nation, that has a track
				record of selecting, training, and supporting principals;
									(B)that has the
				capacity to engage in world-class research and evaluation with access to
				student-level data in all local educational agencies in the partnership needed
				to—
										(i)do value-add
				analysis of academic achievement; and
										(ii)correlate
				academic achievement gains with principal skills and characteristics;
				and
										(C)that may work
				with institutions of higher education.
									(2)High-need
				schoolThe term high-need school means a public
				elementary school or public secondary school (including a charter school) in
				which not less than 40 percent of the students enrolled are eligible to receive
				a free or reduced price lunch under the Richard B. Russell National School
				Lunch Act (42 U.S.C. 1751 et seq.).
								(3)PrincipalThe
				term principal includes an assistant principal.
								(c)Multiyear grant
				program
								(1)In
				general
									(A)Establishment
				of programThe Secretary shall establish a multiyear national
				principal recruitment grant program to enable not more than 3 eligible grantees
				to carry out the activities described in paragraph (3).
									(B)PriorityIn
				awarding grants under this section, the Secretary shall give priority to at
				least one eligible grantee focused on urban schools and at least one eligible
				grantee focused on rural schools.
									(2)ApplicationTo
				receive a grant under this section, an eligible grantee shall submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(3)Activities
									(A)In
				generalEach eligible grantee that receives a grant under this
				section shall use grant funds provided under this section for the
				following:
										(i)To recruit,
				select, train, and support, up to the capacity of the eligible grantee, new
				principals for high-need schools through—
											(I)a year-long
				preservice residency; and
											(II)ongoing support
				and professional development.
											(ii)To rigorously
				research, evaluate, and report on the activities described in this paragraph in
				order to create—
											(I)a national
				research and knowledge base to inform the recruitment, selection, and training
				of principals for high-need schools; and
											(II)a model of a
				performance-based program under which Federal funding to maintain and expand
				activities will be contingent on a rigorous demonstration of impact on student
				academic achievement.
											(B)Specific
				activitiesThe activities described in subparagraph (A)(i) shall
				include the following:
										(i)Recruiting,
				selecting, and providing preservice training to individuals who—
											(I)aspire to be
				principals in high-need schools;
											(II)share the belief
				that all students, regardless of background, can achieve at high levels;
											(III)have knowledge
				of effective instruction and adult leadership, and a focus on goals and
				results; and
											(IV)agree to sign a
				compact committing to serve high-need schools and to work toward substantial
				improvement in student academic achievement in the schools they will lead
				within approximately 5 to 6 years of their becoming principals.
											(ii)Providing
				training during the year-long preservice residency to selected aspiring
				principals that includes coaching from an effective principal, hands-on
				instructional leadership experience, and a curriculum that includes topics such
				as—
											(I)creating and
				maintaining a data-driven, professional learning community within the new
				principal’s school;
											(II)providing a
				climate conducive to the professional development of teachers, with a focus on
				improving student academic achievement;
											(III)using data to
				effectively evaluate teacher instruction and drive teacher and student
				learning;
											(IV)managing
				resources and school time to improve student academic achievement; and
											(V)engaging
				community members, including parents, the local educational agency, and other
				community leaders, to leverage additional resources to improve student academic
				achievement.
											(iii)Providing
				additional professional development and training to the individuals described
				in clauses (i) and (ii) after the individuals commence work as principals of
				high-need schools, including a focus on—
											(I)teaching and
				learning;
											(II)school culture;
				and
											(III)management and
				operations.
											(iv)Developing and
				delivering high-quality, differentiated, school-level support services to meet
				the specific needs of high-need schools led by individuals described in clause
				(iii), which may include—
											(I)support for
				data-driven design of school-wide improvement plans;
											(II)support in
				conducting successful school-wide assessments; and
											(III)other
				assistance from—
												(aa)content expert
				coaches to support professional development; and
												(bb)data and
				assessment specialists.
												(v)Developing and
				maintaining the organizational capacity needed to drive the long-term success
				of the efforts described in this paragraph at scale.
										(4)Matching
				requirement; supplement, not supplant
									(A)Matching
				requirementTo be eligible to receive a grant under this section,
				an eligible grantee shall contribute to the activities assisted under such
				grant matching funds in an amount equal to not less than 100 percent of the
				amount of the grant. Such matching requirement may be met by contributions that
				are in cash or in kind. Partner local educational agencies whose support
				contributes to the matching requirement may choose to use funds from any
				private source or local educational agency-determined allocation of public
				funding.
									(B)WaiverThe
				Secretary may waive part of the matching requirement described in subparagraph
				(A) if—
										(i)the eligible
				grantee demonstrates a commitment to provide an amount equal to not less than
				75 percent of the amount of the grant and provides a plan for providing the
				remainder of the 25 percent; or
										(ii)the Secretary
				determines that applying the matching requirement would result in serious
				hardship or an inability to carry out the activities described in paragraph
				(3).
										(C)Supplement, not
				supplantGrant funds provided under this section shall be used to
				supplement, and not supplant, any other Federal or State funds otherwise
				available to carry out the activities described in paragraph (3).
									(5)Performance-based
				triggers of funding decisions
									(A)In
				general
										(i)Research,
				evaluation, and reporting programThe Secretary shall work with
				each eligible grantee that receives a grant under this section (including the
				partner research organization) to develop a reporting schedule for a research
				and evaluation plan that is approved by the Secretary.
										(ii)Specific
				activitiesThe research and evaluation plan described in clause
				(i) shall accomplish the following:
											(I)Assess the impact
				of the eligible grantee’s program, including examining student academic
				achievement on the State academic assessments and other student-level
				achievement data, to make possible a value-added analysis of academic
				achievement gains in high-need schools led, for not less than 2 years, by
				principals who have received training, development, coaching, and support from
				the eligible grantee with funds made available under the grant, as compared to
				other schools. The assessment may include an examination of retention rates of
				high-performing educators in high-need schools, student attendance, and
				secondary school graduation rates.
											(II)Identify factors
				that foster or hinder the successful implementation of the eligible grantee’s
				program.
											(III)Develop
				understanding of the internal and external factors, including principal
				characteristics and skills, that need to be aligned in order to improve student
				learning, including an analysis of the impact of increased principal autonomy
				and accountability.
											(IV)Rigorously
				evaluate the school-level support provided through the eligible grantee.
											(V)Utilize the data
				described in subclauses (I) through (IV) to analyze progress and drive
				continuous program improvement.
											(VI)Generate and
				disseminate information for the field about what types of principal
				recruitment, selection, training, and supports correlate to student academic
				achievement gains.
											(B)Performance-based
				increaseBeginning after the end of the third full school year in
				which a grant is implemented by an eligible grantee awarded a grant under this
				section, the Secretary shall provide an increase of 50 percent of the original
				grant amount for such eligible grantee if—
										(i)the activities
				carried out by the eligible grantee described in subparagraph (A) demonstrate
				that students in high-need schools led, for not less than 2 years, by
				principals who have received training, development, coaching, and support from
				a program carried out with funds from such grant are making more gains in
				academic achievement than comparable students elsewhere, as determined by the
				research and evaluation plan approved by the Secretary under subparagraph
				(A)(i); and
										(ii)the eligible
				grantee has the capacity to scale up the services of the eligible
				grantee.
										(C)Grant
				terminationBy the end of the fourth full school year in which a
				grant is implemented by an eligible grantee awarded a grant under this section,
				the Secretary shall terminate such grant if students in high-need schools led,
				for not less than 2 years, by principals who have received training,
				development, coaching, and support from a program carried out with funds from
				such grant are not making more gains in academic achievement than comparable
				students elsewhere, as determined by the research and evaluation plan approved
				by the Secretary under subparagraph (A)(i).
									(D)Report to
				CongressThe Secretary shall submit an annual report to Congress
				on—
										(i)the lessons
				learned through the performance-based approach to Federal funding described in
				this paragraph; and
										(ii)the implications
				for ensuring a performance orientation in other Federal education
				programs.
										(6)Annual
				reportAn eligible grantee that receives a grant under this
				section shall provide to Congress and the Secretary an annual report that
				includes—
									(A)data on the
				number and characteristics of the aspiring principals trained to lead high-need
				schools through the grant under this section; and
									(B)levels of
				academic achievement growth for students in high-need schools led, for not less
				than 2 years, by principals who have received training, development, coaching,
				and support from a program carried out with funds from such
				grant.
									.
			(b)Conforming
			 amendmentsSection 2103 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6603) is amended—
				(1)in subsection
			 (a), by striking (other than subpart 5) and inserting
			 (other than subparts 5 and 6); and
				(2)by adding at the
			 end the following:
					
						(c)National principal recruitment
				programThere are authorized
				to be appropriated to carry out subpart 6 such sums as may be necessary for
				each of the fiscal year 2009 through
				2013.
						.
				(c)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after the item relating
			 to section 2151 the following:
				
					
						Subpart 6—National Principal
				Recruitment Program
						Sec. 2161. National Principal
				Recruitment
				Program.
					
					.
			
